Citation Nr: 0734823	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dermatographism with urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; D.S.

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that the issues of heart disease as secondary 
to an in-service smallpox vaccination, and a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability, have been raised.  The Board 
refers these matters to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed an informal claim for service connection 
for dermatographism with urticaria in May 2002.  In July 
2002, the veteran's claim was denied as a pre-existing 
condition.  That decision was affirmed in an August 2002 
rating decision.  

The veteran was afforded a VA examination in September 2004.  
The physician noted that the veteran had a reaction to a 
smallpox vaccine while on active duty in 1978.  The veteran 
reported constant skin problems since that time.  Ultimately, 
the examiner diagnosed the veteran with "atopic dermatitis 
with historical evidence for reaction to smallpox vaccine," 
and "polymorphous light eruption."  The examiner went on to 
note that the veteran "has not required systemic 
immunosuppressive therapy," but that, "His episodes do 
appear to be debilitating per his history."

Subsequently, service connection for dermatographism with 
urticaria was granted in a September 2004 rating decision.  
The veteran was assigned a 10 percent disability rating.  In 
this case, the dermatographism aspect of the veteran's skin 
disorder is not specifically enumerated within applicable VA 
regulations.  As a result, the veteran's disability was rated 
analogously to dermatitis or eczema.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The rating criteria for dermatitis or 
eczema have changed during the pendency of the veteran's 
appeal.  At the time of the initial filing, a 10 percent 
rating is warranted when there is exfoliation, exudation, or 
itching, if involving an exposed area or extensive area.  A 
30 percent rating is warranted when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 
30, 2002).  

The skin disability rating criteria were amended during the 
appeal period, effective August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  According to precedent 
opinion of the VA General Counsel, where pertinent law or 
regulation is amended while an increased rating claim is 
pending, as is the case here, the Board should first 
determine whether application of the revised criteria would 
result in impermissible retroactivity, and to ensure that 
such application does not extinguish any rights or benefits 
the claimant had prior to the revision.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable, 
implementation of such criteria cannot be any earlier than 
the effective date of revision, as a matter of law.  See 38 
U.S.C.A. § 5110(g) (West 2002).  Therefore, prior to August 
30, 2002, the Board may apply only the previous version of 
the rating criteria.  As of August 30, 2002, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the revised criteria, a 10 percent rating is assigned 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806, effective August 30, 
2002.  A 30 percent rating is assigned for dermatitis or 
eczema covering 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id. A 60 percent rating is assigned for dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.

The Board notes further that with the August 2002 regulatory 
revision, the skin disability rating criteria included a 
Diagnostic Code specific to urticaria.  See current 
Diagnostic Code 7825 (urticaria) in 38 C.F.R. § 4.118 (2007).  
Under that code, a 10 percent rating is for application when 
there are recurrent episodes occurring at least four times 
during the past 12-month period, and the urticaria is 
responding to treatment with antihistamines or 
sympathomimetics.  38 C.F.R. § 4.118, Diagnostic Code 7825.  
A 30 percent rating is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, and requiring intermittent systemic 
immunosuppressive therapy for control.  A maximum 60 percent 
rating requires recurrent debilitating episodes occurring at 
least four times during the past 12-month period despite 
continuous immunosuppressive therapy.  Id. 

The Board observes that the September 2004 VA examination did 
not provide sufficient medical findings that will permit the 
Board to determine whether the criteria for a higher rating 
are met.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the severity of the veteran's service-connected disability.  

In addition, the veteran noted, during his August 2007 Board 
hearing, that he was currently receiving disability benefits 
from the Social Security Administration (SSA) although he 
indicated that the decision was based on cardiac disability.  
The SSA records are not in the claims file.  VA has a 
statutory duty to obtain these records.  38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has also 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Since this case may 
be remanded, and such records may contain pertinent medical 
evidence, these records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  After receiving the above medical 
records, to the extent possible, schedule 
the veteran for a VA skin examination, to 
include all appropriate testing, to 
determine the severity of the veteran's 
current skin disability.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be provided.  
The examiner should respond to the 
following:

a)  Is the veteran's dermatographism with 
urticaria manifested by constant 
exudation or itching, extensive lesions, 
or marked disfigurement;

b)  Is the veteran's dermatographism with 
urticaria manifested by ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
exceptionally repugnant;

c)  Is the veteran's dermatographism with 
urticaria present on 20 to 40 percent of 
the entire body, or 20 to 40 percent of 
exposed areas affected, or; was systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period;

d)  Is the veteran's dermatographism with 
urticaria present on more than 40 percent 
of the entire body or more than 40 
percent of exposed areas affected, or; 
was constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period;

e)  Is the veteran's dermatographism with 
urticaria manifested by recurrent 
debilitating episodes occurring at least 
four times during the past 12-month 
period, and requiring intermittent 
systemic immunosuppressive therapy for 
control;

f)  Is the veteran's dermatographism with 
urticaria manifested by recurrent 
debilitating episodes occurring at least 
four times during the past 12-month 
period despite continuous 
immunosuppressive therapy.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



